Name: 81/1062/Euratom, ECSC, EEC: Council Decision of 15 December 1981 amending the Council Decision of 4 June 1973 determining the emoluments of former members of the Commission of the European Communities whose duties end on 4 January 1973 and the Council Decision of 14 October 1958 determining the emoluments of former members of the ECSC Court of Justice
 Type: Decision
 Subject Matter: executive power and public service;  EU institutions and European civil service
 Date Published: 1981-12-31

 Avis juridique important|31981D106281/1062/Euratom, ECSC, EEC: Council Decision of 15 December 1981 amending the Council Decision of 4 June 1973 determining the emoluments of former members of the Commission of the European Communities whose duties end on 4 January 1973 and the Council Decision of 14 October 1958 determining the emoluments of former members of the ECSC Court of Justice Official Journal L 386 , 31/12/1981 P. 0011 - 0011COUNCIL DECISION of 15 December 1981 amending the Council Decision of 4 June 1973 determining the emoluments of former members of the Commission of the European Communities whose duties end on 4 January 1973 and the Council Decision of 14 October 1958 determining the emoluments of former members of the ECSC Court of Justice (81/1062/Euratom, ECSC, EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular Article 6 thereof, Having regard to the Protocol on the privileges and immunities of the European Communities, and in particular Articles 20 and 21 thereof, Whereas it is for the Council to determine the salaries, allowances and pensions of members and former members of the institutions as well as any allowance representing remuneration; Whereas the specific difficulties of the economic and social situation necessitate the introduction of a special levy assessed on the basis of the economic data reflecting the average gaps recorded in the Member States between the trend in real per capita wages and salaries and the trend in: - total productivity (GDP in volume terms per personemployed), - productivity available for distribution (i.e.productivity corrected for terms of trade), - productivity per member of the active population,including persons in employment and theunemployed, which levy should apply to the net salaries, pensions and termination-of-service allowances paid by the Communities; Whereas, however, the application of the levy to pensions and to temporary termination-of-service allowances should be suspended during the first five years, HAS DECIDED AS FOLLOWS: Article 1 1. After Article 2 of the Council Decision of 4 June 1973 determining the emoluments of former members of the Commission of the European Communities whose duties end on 4 January 1973, an Article 2a shall be inserted reading as follows: "Article 2a The net pensions of the persons concerned shall be subject to a special levy determined in accordance with the provisions of Article 66a of the Staff Regulations of officials, which shall apply by analogy." 2. After Article 2 of the Council Decision of 14 October 1958 determining the emoluments of former members of the ECSC Court of Justice, an Article 2a shall be inserted reading as follows: "Article 2a The net pensions of the persons concerned shall be subject to a special levy determined in accordance with the provisions of Article 66a of the Staff Regulations of officials, which shall apply by analogy." Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. Done at Brussels, 15 December 1981. For the Commission The President D. HOWELL